ORDER
The Disciplinary Review Board on February 19, 1998, having filed with the Court its decision concluding that RICHARD D. MORRIS of WENONAH, who was admitted to the bar of this State in 1987, and who was suspended from the practice of law by Order dated June 7, 1996, and who remains suspended at this time, should be suspended from practice for three years on the *37basis of his plea of guilty to charges of violation of N.J.S.A. 2C:30-2a (official misconduct) and N.J.S.A. 2C:5-2 and N.J.S.A. 2C:35-10a(1) (conspiracy to obtain cocaine), conduct that violates RPC 8.4(b) and (c), and good cause appearing;
It is ORDERED that RICHARD D. MORRIS is hereby suspended from the practice of law for a period of three years, effective immediately, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.